—Order, Supreme Court, New York County (Herman Cahn, J.), entered March 1, 2002, which denied the petition to vacate an arbitration award and granted the cross petition to confirm the award, unanimously affirmed, without costs.
This is a jurisdictional dispute between local labor unions over the right to perform certain work on a construction project. We affirm Supreme Court’s determination confirming the award in favor of respondent local upon the finding that petitioner local and respondent local were bound to arbitrate their dispute pursuant to the New York Plan for Settlement of Jurisdictional Disputes, the agreement under which the award was made and to which both union locals are parties. That petitioner international union, along with the employer of the work force at issue, may be bound by a different arbitration provision in a national collective bargaining agreement containing provisions requiring a different allocation of the work in *4question, furnishes no predicate upon which to urge the inapplicability of the New York Plan, since it is a stranger to the New York agreement and cannot release the parties thereto from their obligations thereunder.
We have considered petitioners’ other contentions and find them unavailing. Concur — Williams, P.J., Nardelli, Ellerin, Rubin and Marlow, JJ.